Citation Nr: 0841949	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for major depressive 
disorder (claimed as depression).

3. Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in Des Moines, Iowa, which denied service connection for 
PTSD, major depressive disorder, and anxiety.

The veteran testified before the undersigned Veterans Law 
Judge at a July 2008 videoconference hearing.  A transcript 
of that proceeding has been associated with the claims 
folder.  


FINDINGS OF FACT

1. The veteran does not currently have PTSD.

2. The preponderance of the evidence does not establish that 
the veteran's major depressive disorder had its onset in 
service or is otherwise related to his active military 
service.  

3. The preponderance of the evidence does not establish that 
an anxiety disorder had its onset in service or is otherwise 
related to his active military service.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125 (2008).

2. The veteran's major depressive disorder was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3. An anxiety disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, 
letters dated in August 2005 and November 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service personnel records, service 
medical records and VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in May 2006 to 
obtain an opinion as to whether his psychiatric condition can 
be directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran is seeking service connection for various 
psychiatric disorders.  As will be explained below, the Board 
finds that the criteria for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

a. PTSD

The veteran contends that he has PTSD as a result of active 
service.  Specifically, he asserts that he experienced a 
variety of combat-related stressors while serving as a 
chaplain's assistant in Vietnam.  See, e.g., Videoconference 
hearing transcript, July 2008.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

In the present case, medical records from the Nebraska 
Medical Center show that the veteran has received treatment 
at the psychiatry clinic.  A May 2005 clinical consultation 
report diagnoses the veteran with major depression secondary 
to cardiovascular event.  It was noted that the veteran 
clearly met the criteria for depression, probably 
multifactorial but related to his embolic stroke, heart 
disease as well as the subsequent adaptation to the 
stressors.  Although there was mention of a history of PTSD, 
combat related from the Vietnam era, no diagnosis for PTSD 
was given.  Subsequently, progress notes dated in June 2006 
gave the assessment of major depression secondary to general 
medical condition.  It was noted that the veteran continued 
to pursue assistance with his PTSD which was recurrent.  In 
August 2006, progress notes again gave the assessment of 
major depression secondary to general medical condition.  

The veteran was afforded a VA psychiatric examination in May 
2006 to determine whether a diagnosis of PTSD was warranted 
based on the DSM-IV criteria.  
The Board finds the examination report to be comprehensive 
and sufficient in addressing whether the veteran has PTSD.  
In this regard, it is noted that the examiner reviewed the 
veteran's claims file prior to rendering his conclusion.  
Following a thorough psychiatric evaluation of the veteran, 
the examiner concluded that the veteran failed to meet the 
DSM-IV criteria for a diagnosis of PTSD.  The examiner also 
stated that the veteran did not meet the DSM-IV stressor 
criterion for PTSD.  The veteran was instead diagnosed with 
cognitive disorder not otherwise specified, secondary to 
stroke, and major depressive disorder.  It was specifically 
noted that his major depressive disorder was related not to 
military service, but to his HIV, stroke, heart condition, 
and cancer.  

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of PTSD.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, although the veteran's private medical records 
reference a history of PTSD that is recurrent, they do not 
reflect a current diagnosis of PTSD based on the DSM-IV 
criteria.  The sole medical opinion of record addressing the 
veteran's current condition in light of the DSM-IV criteria 
is the May 2006 VA examination report, which indicates that 
the veteran does not meet the criteria for a diagnosis of 
PTSD.  In light of the aforementioned medical evidence, the 
Board concludes that the veteran does not currently have 
PTSD.

The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., that he experiences bad dreams, 
anxiety, and anger.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Notice of Disagreement, May 2007.  In 
this regard, the Board notes that the veteran is competent to 
attest to having some combat-related PTSD symptoms.  The 
veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, while the 
veteran is competent to report what he experiences, he does 
not have medical expertise and cannot provide a competent 
opinion regarding diagnosis and causation.  In this regard, 
the veteran is not competent to state that he in fact suffers 
from PTSD.  Although the veteran reports that he experiences 
symptoms indicative of PTSD, the evidence of record does not 
show that he has a valid medical diagnosis of PTSD under DSM-
IV.  Without such a diagnosis, the veteran's claim fails to 
meet the requirements for service connection.  See 38 C.F.R. 
§ 3.304(f).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that the veteran does not have a 
current diagnosis of PTSD, the Board need not undertake an 
analysis as to whether his stressors have been verified.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

b. Major depressive disorder

The veteran contends that he has depression as a result of 
active service.  For the following reasons, the Board 
concludes that service connection is not warranted.

As already noted above, the medical evidence of record 
establishes that the veteran has a current diagnosis of major 
depressive disorder.  See Nebraska Medical Center treatment 
notes, June 2005 and August 2005; VA examination report, May 
2006.  
Accordingly, the Board finds that the first element of 
service connection is satisfied.  See Hickson, supra. 

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
veteran's service medical records and finds that they are 
negative for any complaints, treatment, or diagnosis of 
depression or other psychiatric condition during service.  No 
psychiatric disorders were noted in his February 1971 
separation examination report.  

Notwithstanding the foregoing, the Board finds that the 
medical evidence actually rules out a relationship between 
the veteran's major depressive disorder and his military 
service.  The veteran's psychiatric treatment records from 
the Nebraska Medical Center indicate that his major 
depression is secondary to his cardiovascular event and his 
other medical conditions, including stroke, heart disease, 
history of HIV disease, as well as the subsequent adaptation 
to the stressors.  The May 2006 VA examination report states 
that the veteran's current major depressive disorder is not 
related to service.  Rather, it is related to his HIV, 
stroke, heart condition, and cancer.  

None of the other medical evidence of record links the 
veteran's current depression to active service.  There is no 
evidence of depression for many years following service 
separation.  In fact, the earliest documented record of 
treatment is over three decades after discharge.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Given the amount of time that has passed between service and 
the first treatment of record for depression, and the fact 
that the medical evidence attributes depression not to 
service but to the veteran's general medical condition, the 
Board concludes that service connection for major depressive 
disorder is not warranted.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Anxiety disorder

The veteran contends that he has anxiety as a result of 
active service.  The Board concludes that service connection 
is not warranted.

As previously indicated, the veteran has been diagnosed with 
major depressive disorder not related to military service and 
cognitive disorder NOS secondary to stroke.  There is, 
however, no evidence of an anxiety disorder.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Nor is there evidence of any other psychiatric 
disorder relating to service.  In addition, the veteran's 
service medical records are negative for complaints or 
treatment for anxiety.  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for an anxiety disorder, and the claim must be denied.  See 
38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is denied.

Entitlement to service connection for an anxiety disorder is 
denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


